Citation Nr: 1411246	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran & VW


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1984 to October 1986.  He had a period of Active Duty for Training (ACDUTRA) from October 1989 to March 1990, and subsequent active duty in participation of Operation Desert Storm/Shield from January 1991 to May 1991.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified in August 2013 at a Travel Board hearing before the undersigned; a transcript of that hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence in the paper file.  There are no uploaded documents in the Veterans Benefits Management System at this time. 

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A right knee disorder was noted at entry into service.

2. Pre-existing right knee disorder increased in severity during service due to a right knee injury.


CONCLUSION OF LAW

A pre-existing right knee disorder was aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 1153(West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the action taken herein is favorable to the Veteran, a discussion of compliance with VA's duty to notify and assist is not required at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Additional laws and regulations apply, however, when there is evidence that a disability pre-existed service.  Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, a January 1984 entrance examination report reflects a right leg scar and X-ray findings of right knee osteochondritis dessicans medial femoral condyle.  As a right knee disorder was noted at entry into service, the presumption of soundness is inapplicable, and the only issue is whether this pre-existing right knee disorder was aggravated by service.  

A pre-existing disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.  

Service treatment records (STRs) in June 1986 indicate that the Veteran has sustained an injury to his right knee playing softball in service.  The diagnosis was right knee osteochondritis dessicans medial femoral condyle.  Prior to that time, there were no right knee complaints and the Veteran has testified that the knee did not bother him.  The STRs show that he continuously complained of right knee pain and buckling since that injury.  He was placed on profile with limitations on activity in August 1986.  It was noted upon an October 1986 separation examination that he had a right knee disorder and that he should follow-up with VA for this condition.  It was also reported that he has a right knee disorder with pain on his separation report of medical history.  It was noted that surgery was required but not scheduled.  

The Veteran has provided competent and credibly testimony that as a result of his right knee injury in service, he experienced symptomatology which he originally had not experienced with respect to his right knee, and that he continued to suffer from right knee problems over time since service.  In addition, a September 2008 VA examiner reviewed the Veteran's history, examined him, and provided a diagnosis of right knee medial uniarthroplasty secondary to degenerative joint disease due to right knee osteochondritis dessicans medial femoral condyle.  The Board finds that the preponderance of the evidence demonstrates in increase in disability during service.  

After a review of the evidence, to include the Veteran's competent and credible statements, the Board finds that the Veteran's right knee disorder underwent an increase in severity in service.  Evidence that the Veteran's right knee disorder underwent an increase in severity during service has not been controverted.  Furthermore, the record does not contain any specific findings that the Veteran's current right knee disorder is the result of the natural progress of the disease.  The Board notes that clear and unmistakable evidence has not been presented to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  As such, service connection for a right knee disorder is warranted.


ORDER

Service connection for right knee osteochondritis dissecans medial femoral condyle with residual degenerative joint disease, status post medial uniarthroplasty is granted.


REMAND

The Board finds that the issue of entitlement to service connection for bilateral hearing loss must be remanded for further development.  During his Board hearing, the Veteran identified outstanding private audiograms which have been taken yearly in connection with his post-service employment.  Such must be obtained and associated with the record.  Additionally, in light of the fact that the Veteran argues that his hearing has worsened since the VA examination in 2008 where he did not demonstrate a right ear hearing loss disability, a new audiological examination shall be ordered as well as a medical opinion to identify and address the current manifestations and etiology of any hearing loss disability found.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative, and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to treatment for hearing loss.  Specifically, identify and obtain audiograms performed in connection with the Veteran's employment with the United States Department of Agriculture (USDA).  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, afford the Veteran a VA audiology examination to determine the nature and likely etiology of any identified right and left ear hearing loss.  The claims file must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  Opinions should be provided based on the results of examination, a review of the evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner is asked to determine the following: 

Whether it is at least as likely as not (probability of 50 percent) that the hearing loss found in either ear is related to the Veteran's noise exposure in service.  

The examiner should specifically address the following:  (1) the Veteran's military occupational specialty of cavalry scout in his first period of active duty; noise exposure during his period of ACDUTRA and his secondary period of active duty in 1991; and post-service noise exposure, to include in his employment as a meat grader at USDA; (2) all in-service audiogram results, to include induction, retention, and separation audiograms, and any demonstrated shift in hearing acuity; (3) medical principles which apply to the facts and medical issues at hand, to include the known causes of the hearing loss and whether the Veteran's current pattern of hearing loss is consistent with noise-induced hearing loss; and (4) the Veteran's lay statements.

If the examiner cannot provide any requested opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed explanation must be provided for why an opinion cannot be rendered. 

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


